     Case 1:17-cv-08709-LTS-GWG Document 196 Filed 03/28/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

TIMOTHY O’SULLIVAN, et al.,               )
              Plaintiffs,                 )
                                          )
      v.                                  )                 Civil Action No. 1:17-cv-08709
                                          )
DEUTSCHE BANK AG, et al.,                 )
                  Defendants              )
__________________________________________)

                             NOTICE OF FIRM NAME CHANGE

TO THE CLERK OF THE COURT AND ALL INTERESTED PARTIES:

         Plaintiffs take note that Nix Patterson & Roach, LLP has changed its name as set forth

below:

                                     NIX PATTERSON, LLP
                          3600 N. Capital of Texas Highway, Suite B350
                                      Austin, Texas 78746
                                    Telephone: 512.328.5333
                                    Facsimile: 512.328.5335

         Plaintiffs and their undersigned counsel hereby request that the Court, the Clerk of the

Court, and all parties deliver all documents filed and/or transmitted in this case to the new firm

name.

Dated: March 28, 2019                        Respectfully submitted,

                                             /S/ Chad E. Ihrig
                                             Chad E .Ihrig
                                             cihrig@nixlaw.com
                                             Michael B. Angelovich
                                             mangelovich@nixlaw.com
                                             NIX PATTERSON, LLP
                                             3600 N. Capital of Texas Hwy.
                                             Building B, Ste. 350
                                             Austin, Texas 78746
                                             Telephone: 512.328.5333
                                             Direct Dial: 512.599.5701
                                             ATTORNEYS FOR PLAINTIFFS
     Case 1:17-cv-08709-LTS-GWG Document 196 Filed 03/28/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I, Chad E. Ihrig, attorney for all Plaintiffs, hereby certify that on March 28, 2019, a true

and correct copy of the above and foregoing document was served in accordance with the Local

Rules on all counsel of record through the Court’s CM/ECF filing system.


                                                     /s/ Chad E. Ihrig
                                                     Chad E. Ihrig
